Dismissed and Memorandum Opinion filed December 22, 2005








Dismissed and Memorandum Opinion filed December 22,
2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01002-CV
____________
 
JOHNNY BROOKS,
Appellant
 
V.
 
ATTORNEY GENERAL OF TEXAS AND CAROL
L. BROOKS, Appellees
 

 
On Appeal from the 328th
District Court
Fort Bend
County, Texas
Trial Court Cause No.
05CV142652
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed August 15,
2005.  The notice of appeal was filed on
August 16, 2005 .  To date, our records
show that appellant has neither established indigence nor paid the $125.00
appellate filing fee.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent); Tex. R. App. P. 20.1
(listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals, Misc.
Docket No. 98-9120 (Tex. Jul. 21, 1998) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon Supp.2004-05) (same). 




After being notified that this appeal was
subject to dismissal, appellant did not respond.  Accordingly,
the appeal is ordered dismissed.  See
Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
 
Judgment rendered and Memorandum
Opinion filed December 22, 2005.
Panel consists of Justices Fowler,
Edelman, and Guzman.